Plaintiff in error, Otto Huffman, was convicted on a charge that he did have in his possession intoxicating liquor with the unlawful intent to sell the same; the jury leaving his punishment to be fixed by the court. April 18, 1923, he was by the court sentenced to pay a fine of $500 and serve six months in the county jail. From the judgment an appeal was perfected by filing in this court on July 17, 1923, a petition in error, with case-made.
No brief has been filed, and no appearance made when the case was called for final submission. From an examination *Page 112 
of the record we have failed to find anything whereof the plaintiff has just right to complain.
The judgment of the trial court is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.